Citation Nr: 1740783	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-06 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to a compensable evaluation for service-connected left thumb strain, status post old fracture deformity first metacarpal bone.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease status post myocardial infarction and coronary artery bypass grafting.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

ORDER

The claims of entitlement to a compensable evaluation for service-connected left thumb strain, status post old fracture deformity first metacarpal bone, entitlement to a compensable evaluation for service-connected bilateral hearing loss, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person, are dismissed.


FINDING OF FACT

During the April 2017 Board hearing, the Veteran withdrew his claims of entitlement to a compensable evaluation for service-connected left thumb strain, status post old fracture deformity first metacarpal bone, entitlement to a compensable evaluation for service-connected bilateral hearing loss, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to a compensable evaluation for service-connected left thumb strain, status post old fracture deformity first metacarpal bone.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to a compensable evaluation for service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria are met for withdrawal of the appeal concerning entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from August 1969 to August 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Board remanded this matter for further evidentiary development.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

1. Withdrawal of Claims

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  During the April 2017 Board hearing, the Veteran and his representative unambiguously withdrew the Veteran's claims of entitlement to a compensable evaluation for service-connected left thumb strain, status post old fracture deformity first metacarpal bone, entitlement to a compensable evaluation for service-connected bilateral hearing loss, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.  






REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder as a result of service.  Alternatively, the Veteran asserts that he has a psychiatric disorder that is secondary to his service-connected coronary artery disease.  The Veteran underwent a March 2012 VA examination.  The examiner noted that the Veteran did not meet the full diagnostic criteria for PTSD.  However, the VA examiner did not address medical evidence in the Veteran's claims file noting symptoms of depressed mood and a diagnosis of anxiety disorder not otherwise specified (NOS).  The record does not otherwise contain an adequate etiology opinion regarding the Veteran's diagnosed anxiety disorder NOS in particular.

Additionally, the Board observes that the record does not contain an opinion which addresses whether the Veteran's service-connected coronary artery disease caused or aggravated any diagnosed psychiatric disorder, to include anxiety disorder NOS, or any other psychiatric diagnosis of record.  Therefore, the Board finds that a new VA examination is required.  

Coronary Artery Disease

The Veteran last underwent VA examination of his service-connected heart disability in June 2012.  During his April 2017 Board hearing, the Veteran and his representative expressed the desire for a new VA examination to assess the current nature and severity of his service-connected heart disability, indicating they believed the disability has increased in severity since 2012.  Thus, a remand is necessary to obtain a new VA examination.  

TDIU

Finally, the Board notes that the matter of entitlement to a TDIU must be deferred as it is inextricably intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Obtain an opinion from a psychiatrist or a psychologist, who has not previously examined the Veteran.  If the psychiatrist or psychologist determines that an examination of the Veteran is necessary in order to respond to the questions below, such examination should be scheduled.

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD, depressive disorder, anxiety disorder or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present at any point during the appeal.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include PTSD, anxiety disorder or depressive disorder, if diagnosed), either commenced during or is otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity during military service. 

For any psychiatric disability found to exist at any point during the appeal, which is also found not to be directly related to military service, the examiner must further opine as to whether it is at least as likely as not that the Veteran's service-connected coronary artery disease caused or aggravated any currently diagnosed psychiatric disorder?  

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the diagnosed psychiatric disorder prior to aggravation by the service-connected coronary artery disease disability. 

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of an anxiety disorder, the examiner must explain why the current diagnosis of an anxiety disorder NOS, reflected in the record during the course of the appeal, is not a valid diagnosis. 

A complete rationale for the opinion is requested.

3. Schedule the Veteran for a VA examination to assess the current severity of his coronary artery disease.  


4. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Christopher Loiacono



Department of Veterans Affairs


